Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA Ar 35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is unclear how “a coil”, ”a target coil” and “a reference coil” are interconnected with each other? Are they different from each other? It is also  unclear what “electrical feature” ,“ a determination index”, “a determination index of a reference coil” and ”a determination index of target coil”  are and how they are obtained / calculated? Furthermore, it is unclear how “a circuit constant” is interrelated and associated with ,“ a determination index”, “a determination index of a reference coil” and ”a determination index of target coil”?  It appears that the scope of the claim is incomplete.
In claim 14, it is unclear what “an interline capacitance of the coil” is and how this interline capacitance is created or formed?
In claims 25-26, it is unclear how “conductors” are interconnected with “coil” as recited in claim 13?

In claim 29, it is unclear what “three type of determination indexes” comprise of?   It is also unclear what “a determination coordinate space of the determination index of the reference coil” and “the determination coordinate space of the determination index of the target coil”  are and how they are defined. Furthermore, “ the determination coordinate space of the determination index of the target coil” has not been recited previously, therefore this term is indefinite.
In claim 30, it is unclear what “three type of determination indexes” comprise of?   It is also unclear what “a determination coordinate space of the determination index of the reference coil” and “the determination coordinate space of the determination index of the target coil”  are and how they are defined. 
In claim 32, it is unclear how “a coil”, ”a target coil” and “a reference coil” are interconnected with each other? Are they different from each other? It is also  unclear what “electrical feature” ,“ a determination index”, “a determination index of a reference coil” and ”a determination index of target coil”  are and how they are obtained / calculated? Furthermore, it is unclear how “a circuit constant” is interrelated and associated with ,“ a determination index”, “a determination index of a reference coil” and ”a determination index of target coil”?  It appears that the scope of the claim is incomplete.
 The dependent claims not specifically addressed  shared the same indefiniteness as they depend from rejected base claims.


5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Iijima et al (pat# 5,963,410) disclose insulation testing method and apparatus therefor.
	Trampert (Pat# 5,072,186) discloses method and apparatus for interturn and.or interlayer fault testing of coils,
	Tsurumi (pat# 4,897,704) discloses impulse coil tester.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867